Citation Nr: 1616720	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent, prior to June 10, 2013, and in excess of 20 percent from that date, for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent, prior to June 10, 2013, and in excess of 20 percent from that date, for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980, March 1981 to December 1992, October 2001 to May 2003, September 2005 to October 2005, March 2006 to May 2006, and November 2006 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  While entitlement to service connection for sleep apnea was also on appeal, that claim was granted in October 2013.

The Veteran testified before the undersigned during a Board hearing held in September 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a Board hearing in September 2015 that his service-connected disabilities of the lumbar spine, cervical spine, and bilateral knees had worsened since his last VA examination was conducted in June 2013 (see Transcript, pp. 8, 9).  As such, these issues are remanded as to assess his present level of symptomatology for each disability on appeal.  The Veteran also testified that he experienced tingling in his extremities which may be sciatic in nature, and as such the examiner should assess whether a separate neurologic disability is present that results from the Veteran's service-connected neck and/or back disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the current nature and severity of his service-connected lumbar spine, cervical spine, and bilateral knee disabilities.  

Importantly, the examiner should also determine whether the Veteran experiences any separate neurological disabilities related to either his neck or back disabilities.  

2.  Then readjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




